F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS January 18, 2006

                                 TENTH CIRCUIT                            Elisabeth A. Shumaker
                                                                              Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                            No. 05-2082
 v.                                                  (D.C. No. CR-04-783 LH)
                                                           (New Mexico)
 JOSE LUIS REYES-ARMENDARIZ,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Jose Reyes-Armendariz contends the district court failed to adequately

articulate the basis for calculating his sentence after he pled guilty. As a result, he

maintains, we cannot meaningfully review the reasonableness of his sentence.

For the reasons discussed below, we affirm.


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G).
The case is therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, or
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of
10th Cir. R. 36.3.
      Mr. Reyes-Armendariz was charged by indictment with reentry into the

United States following deportation without first seeking permission from

appropriate federal authorities, in violation of 8 U.S.C. §§ 1326(a)(1)-(2), (b)(2).

He had been deported to his native country, Mexico, after completing a sentence

on his conviction in New Mexico state court for aggravated assault on a police

officer. Mr. Reyes-Armendariz pled guilty to the instant offense. His pre-

sentence report (PSR) calculated his total offense level as 21 and his criminal

history category at VI, resulting in a possible sentencing range of 77 to 96

months.

      Mr. Reyes-Armendariz objected to the terms of the PSR, claiming a

downward departure was warranted for cultural assimilation and over

representation of his criminal history. He asserted he should be sentenced at the

low end of a 57 to 71 month range. Prior to sentencing but after the Supreme

Court issued its decision in United States v. Booker, 125 S. Ct. 738 (2005), Mr.

Reyes-Armendariz submitted a supplemental sentencing memorandum requesting

the district court to specifically consider the factors set forth in 18 U.S.C. §

3553(a), arguing that a 36 month sentence was appropriate under the statute and

pursuant to Booker.

      At the sentencing hearing, the district court heard argument from the parties

and commented that it had reviewed and considered all the evidence presented by


                                          -2-
both sides. After noting that the PSR calculated Mr. Reyes-Armendariz’

imprisonment range as 77 to 96 months, the court agreed with Mr. Reyes-

Armendariz that his criminal history was over-represented and reduced his

criminal history category to IV. With a total offense level of 21 and a criminal

history category of IV, the suggested guideline range for imprisonment was 57 to

71 months. The court then stated it had considered the factors set forth in 18

U.S.C. § 3553, and sentenced Mr. Reyes-Armendariz to 57 months.

      On appeal, Mr. Reyes-Armendariz asserts the district court erred in failing

to identify the specific § 3553(a) factors it considered in calculating his sentence.

We review “the district court’s legal interpretation and application of the

sentencing guidelines de novo and review the court’s factual findings for clear

error, giving due deference to the district court’s application of the guidelines to

the facts.” United States v. Henry, 164 F.3d 1304, 1310 (10th Cir. 1999). And in

accordance with Booker, we now review sentences for “reasonableness,” finding

guidance from the factors listed in 18 U.S.C. § 3553(a). Booker, 125 S.Ct. at 766.

In so doing, we find no error in the district court’s articulation of Mr. Reyes-

Armendariz’ sentence.

      Booker directs a court to consider the several factors laid out in § 3553(a),

including the now-advisory guideline ranges, when determining the sentence. See

Booker, 125 S.Ct. at 757; 18 U.S.C. § 3553(a)(1)-(7). We have consistently held,


                                          -3-
prior to and since the Supreme Court’s issuance of Booker,

      that the sentencing court is not required to consider individually each
      factor listed in § 3553(a) before issuing a sentence. We do not
      require “a ritualistic incantation to establish consideration of a legal
      issue,” nor do we demand that the district court “recite any magic
      words” to show us that it fulfilled its responsibility to be mindful of
      the factors that Congress has instructed it to consider. Rather, it is
      enough if the district court considers § 3553(a) en masse and states
      its reasons for imposing a given sentence.

United States v. Kelley, 359 F.3d 1302, 1305 (10th Cir. 2004) (citations omitted);

see also United States v. Rines, 419 F.3d 1104, 1107 (10th Cir. 2005) (district

court not required to “march through” § 3553(a) sentencing factors); United

States v. Contreras-Martinez, 409 F.3d 1236, 1241-42 (10th Cir. 2005) (court

must consider § 3553(a) factors, but need not specifically list considerations).

Other circuits have ruled similarly. See United States v. Lamoreaux, 422 F.3d

750, 756 (8th Cir. 2005) (“Nothing in § 3553(a) or in the Booker remedy opinion

requires ‘robotic incantations’ that each statutory factor has been considered.”)

(citation omitted); United States v. George, 403 F.3d 470, 472-73 (7th Cir. 2005)

(“Judges need not rehearse on the record all of the considerations that 18 U.S.C. §

3553(a) lists; it is enough to calculate the range accurately and explain why (if the

sentence lies outside it) this defendant deserves more or less.”); United States v.

Crosby, 397 F.3d 103, 113 (2d Cir. 2005) (“Therefore, we will not prescribe any

formulation a sentencing judge will be obliged to follow in order to demonstrate

discharge of the duty to ‘consider’ the Guidelines.”), abrogation on other grounds

                                         -4-
rec’g by United States v. Lake, 419 F.3d 111, 113 n.2 (2d Cir. 2005).

      Our review of the district court’s statements at sentencing persuades us the

court properly considered the sentencing factors listed in § 3553(a). The court

said as much, while also indicating it had viewed all of the evidence submitted by

Mr. Reyes-Armendariz in support of his arguments for a lower sentence. The

district court also satisfied its burden to “state in open court the reasons for its

imposition of the particular sentence.” 18 U.S.C. § 3553(c). It agreed with Mr.

Reyes-Armendariz that his criminal history was over represented, and expressly

indicated it had considered the § 3553(a) factors. The district court complied

with the requirements laid out in Booker and our case law. Its alleged failure to

discuss its sentencing reasons with the particularity desired by Mr. Reyes-

Armendariz does not render his sentence either unreviewable or unreasonable.

      We AFFIRM.

                                         ENTERED FOR THE COURT

                                         Stephanie K. Seymour
                                         Circuit Judge




                                           -5-